 

 


Exhibit 10.1
 
Stock Option


Granted by


THE BANCORP, INC.


under the


THE BANCORP, INC.
STOCK OPTION AND EQUITY PLAN OF 2013


This Stock Option Award Agreement (“Option” or “Agreement”) is and will be
subject in every respect to the provisions of the Stock Option and Equity Plan
of 2013 (the “Plan”) of The Bancorp, Inc. (the “Company”) which are incorporated
herein by reference and made a part hereof, subject to the provisions of this
Agreement.  A copy of the Plan has been provided to each person granted a stock
option pursuant to the Plan.  The holder of this Option (the “Participant”)
hereby accepts this Option, subject to all the terms and provisions of the Plan
and this Agreement, and agrees that all decisions under and interpretations of
the Plan and this Agreement by the Committee appointed to administer the Plan
(“Committee”) or the Board will be final, binding and conclusive upon the
Participant and the Participant’s heirs, legal representatives, successors and
permitted assigns.  Capitalized terms used herein but not defined will have the
same meaning as in the Plan.
 
Name of
Participant:                                                                                                                                
 
Date of Grant:  ____________,
2013.                                                                                                                     
 
 
Total number of shares of Company common stock, $0.01 par value per share, that
may be acquired pursuant to this Option:  _________________

 
 
(subject to adjustment pursuant to Section 9 below).

 
·  
This is a Non-Qualified Option.

 
4.             Exercise price per share:     $ _____________
(subject to adjustment pursuant to Section 9 below)


5.            Expiration Date of Option:  ____________, 2023.
6.            Vesting Schedule.  Except as otherwise provided in this Agreement,
this Option first becomes exercisable, subject to the Option’s expiration date,
in accordance with the vesting schedule specified herein.
The Options granted under this Agreement shall vest in four (4) equal annual
installments, with the first installment becoming exercisable on the first
anniversary of the date of grant, or _____________, 2014, and succeeding
installments on each anniversary thereafter, through ___________, 2017.  To the
extent the Options awarded to you are not equally divisible by “4,” any excess
Options shall vest on ___________, 2014.


Notwithstanding the above vesting schedule, vesting may accelerate pursuant to
the events listed in Section 10 of this Agreement (e.g., death, Disability,
Retirement or Change in Control).
This Option may not be exercised at any time on or after the Option’s expiration
date.
7.            Exercise Procedure.
 
7.1
Delivery of Notice of Exercise of Option.  This Option will be exercised in
whole or in part by the Participant’s delivery to the Company of written notice
(the “Notice of Exercise of Option” attached hereto as Exhibit A) setting forth
the number of shares with respect to which this Option is to be exercised,
together with payment by cash or other means acceptable to the Committee,
including:

 
by tendering shares of Common Stock valued at Fair Market Value (as defined in
Section 7.2 below) as of the day of exercise;

 
 
by irrevocably authorizing a third party, acceptable to the Committee, to sell
shares of Common Stock (or a sufficient portion of the shares) acquired upon
exercise of the Option and to remit to the Company a sufficient portion of the
sale proceeds to pay the entire exercise price and any tax withholding resulting
from such exercise;



 
by a net settlement of the Option, using a portion of the shares obtained on
exercise in payment of the exercise price of the Option;

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
 
by cash, certified or cashier’s check;



(v)           by other property deemed acceptable by the Committee; or


(vi)           by any combination thereof.
 
 
7.2
“Fair Market Value” shall have the meaning set forth in Section 2(m) of the
Plan.

 
8.           Delivery of Shares.


Delivery of Shares.  Delivery of shares of Common Stock upon the exercise of
this Option will comply with all applicable laws (including the requirements of
the Securities Act) and the applicable requirements of any securities exchange
or similar entity.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
9.             Adjustment Provisions.
 
This Option, including the number of shares subject to the Option and the
exercise price, will be adjusted upon the occurrence of the events specified in,
and in accordance with the provisions of Section 5(d) of the Plan.

10.           Termination of Option and Accelerated Vesting.
This Option will terminate upon the expiration date, except as set forth in the
following  provisions:
(i)  
Death.  In the event of the Participant’s Termination of Service by reason of
the Participant’s death, all non-vested Options will vest over a one year period
beginning on the date of death.  This Option may thereafter be exercised by the
Participant’s legal representative or beneficiaries for a period of one (1) year
from the date of death, subject to termination on the expiration date of this
Option, if earlier.

 
(ii)  
Disability.  In the event of the Participant’s Termination of Service by reason
of the Participant’s Disability, all non-vested Options will vest over a one
year period beginning on the date of the Termination of Service. This Option may
thereafter be exercised for a period of one (1) year from the date of such
Termination of Service by reason of Disability, subject to termination on the
Option’s expiration date, if earlier.

 
(iii)  
Retirement.  In the event of the Participant’s Termination of Service by reason
of the Participant’s Retirement, all non-vested Options will vest over a one
year period beginning on the date of the Termination of Service. This Option may
thereafter be exercised for a period of one (1) year from the date of such
Termination of Service by reason of Retirement, subject to termination on the
Option’s expiration date, if earlier.  Notwithstanding the foregoing, an
Employee who continues to serve as a Director or as a consultant to the Company
or the Bank following Termination of Service shall continue to vest in his or
her Awards and shall not be deemed to have terminated Service due to Retirement
until Service in all such capacities has terminated.

 
(iv)  
Termination for Cause.  If the Participant’s Termination of Service is for
Cause, all Options that have not been exercised will expire and be forfeited.

 
(v)  
A Change in Control. In the event of a Change in Control, if you involuntarily
forfeit your current position or if you will be employed at a significantly
lower salary, all Options will become fully exercisable, subject to the
expiration provisions otherwise applicable to the Option.  In addition, all
Options may become fully exercisable pursuant to Sections 18 (a) and 18(b) of
the Plan.  This Option may thereafter be exercised for a period of one (1)
year.  A “Change in Control” will be deemed to have occurred as provided in
Section 2(b) of the Plan.



(vi)  
Other Termination.  If the Participant’s Termination of Service is for any
reason other than death, Disability, Retirement, for Cause or following a Change
of Control, this Option may thereafter be exercised, to the extent it was
exercisable at the time of such termination, for a period of three (3) months
following termination, subject to termination on the Option’s expiration date,
if earlier.



11.           Miscellaneous.


 
11.1
No Option will confer upon the Participant any rights as a stockholder of the
Company prior to the date on which the individual fulfills all conditions for
receipt of such rights.



 
11.2
This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.



 
11.3
In the discretion of the Committee, a non-qualified Option granted under the
Plan may be transferable by the Participant; provided, however, that
such  transfers are made pursuant to the terms of Section 17 of the Plan.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
 
11.4
This Option will be governed by and construed in accordance with the laws of the
State of Delaware.



 
11.5
The granting of this Option does not confer upon the Participant any right to be
retained in the service of the Company or any subsidiary.



[Remainder of Page Intentionally Blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of this Option set forth above.
 
 

  THE BANCORP, INC.
 
 
      By:                                                                  
 
Its:    

 
 
                                                         
 


 
PARTICIPANT’S ACCEPTANCE
 
The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions hereof, including the terms and provisions of the Company’s Stock
Option and Equity Plan of 2013.  The undersigned hereby acknowledges receipt of
a copy of the Company’s Stock Option and Equity Plan of 2013.
 
 
 

 
PARTICIPANT
 
 
 






 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT A
 
NOTICE OF EXERCISE OF OPTION
 


I hereby exercise the stock option (the “Option”) granted to me by The Bancorp,
Inc. (the “Company”) or its affiliate, subject to all the terms and provisions
set forth in the Stock Option Agreement (the “Agreement”) and The Bancorp, Inc.
Stock Option and Equity Plan of 2013 (the “Plan”) referred to therein, and
notify you of my desire to purchase __________________ shares of common stock of
the Company (“Common Stock”) for a purchase price of $_____________ per share.
 
Enclosed please find (check one):
 
 
___
Cash or personal, certified or cashier’s check in the sum of $_______, in
full/partial payment of the purchase price.

 
 
___
Stock of the Company with a fair market value of $______ in full/partial payment
of the purchase price.*

 
 
___
My check in the sum of $_______ and stock of the Company with a fair market
value of $______, in full/partial payment of the purchase price.*

 
 
___
Please sell ______ shares from my Option shares through a broker in full/partial
payment of the purchase price.

 
I understand that after this exercise, ____________ shares of Common Stock
remain subject to the Option, subject to all terms and provisions set forth in
the Agreement and the Plan.
 
I hereby represent that it is my intention to acquire these shares for the
following purpose:
 
___           investment
___           resale or distribution


Please note: if your intention is to resell (or distribute within the meaning of
Section 2(11) of the Securities Act of 1933) the shares you acquire through this
Option exercise, the Company or transfer agent may require an opinion of counsel
that such resale or distribution would not violate the Securities Act of 1933
prior to your exercise of such Option.
 
 
 
 

 Date: ____________, _____.       Participant’s signature

 


*           If I elect to exercise by exchanging shares I already own, I will
constructively return shares that I already own to purchase the new option
shares.  If my shares are in certificate form, I must attach a separate
statement indicating the certificate number of the shares I am treating as
having exchanged.  If the shares are held in “street name” by a registered
broker, I must provide the Company with a notarized statement attesting to the
number of shares owned that will be treated as having been exchanged.  I will
keep the shares that I already own and treat them as if they are shares acquired
by the option exercise.  In addition, I will receive additional shares equal to
the difference between the shares I constructively exchange and the total new
option shares that I acquire.
 

--------------------------------------------------------------------------------

 